Case 6:20-cv-00156-CEM-GJK Document 26 Filed 04/15/20 Page 1 of 1 PageID 207




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
JOHN DEATHERAGE,

                        Plaintiff,

v.                                                             Case No: 6:20-cv-156-Orl-41GJK

EXPERIAN INFORMATION
SOLUTIONS, INC.,

                        Defendant.


                                             ORDER
       This case has been referred to the undersigned for a settlement conference. Doc. 23. On

or before May 15, 2019, the parties shall file a joint notice proposing at least three dates that the

parties find mutually agreeable for the settlement conference.

       DONE AND ORDERED in Orlando, Florida on April 15, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
